Case 9:18-cv-80176-BB Document 510-11 Entered on FLSD Docket 05/18/2020 Page 1 of 2


                                                                            Page 1
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:9:18-cv-80176-BB/BR

              ----------------------------------------
              IRA KLEIMAN, as the personal             )
              representative of the Estate of David    )
              Kleiman, and W&K Info Defense            )
              Research, LLC                            )
                                  Plaintiffs,.         )
                                                       )
                      v.                               )
                                                       )
              CRAIG WRIGHT                             )
                                  Defendant.           )
              ----------------------------------------

                                 VIDEO-TAPED DEPOSITION OF

                                     DR. CRAIG WRIGHT

                                               On

                                   Monday March 16, 2020

                                     At the offices of:
                                 Boies Schiller Flexner LLP
                                     5 New Street Square
                                      London EC4A 3BF
                                         England
                                      United Kingdom

              Taken by:
              AMY COLEY, Court Reporter
Case 9:18-cv-80176-BB Document 510-11 Entered on FLSD Docket 05/18/2020 Page 2 of 2


                                                                         Page 167
         1              (Exhibit Defense 13694 referred to)
         2              A.       It is up.
         3              Q.       Do you recognize this is a contract
         4    for the sale of shares for the company-owning
         5    business?
         6              A.       Can I scroll through, please?          Keep
         7    going to the end.
         8              A.       Yes, I recognize this document.
         9              Q.       Is this a real document?
        10              A.       This is a scan.
        11              Q.       Did you sign the document, the
        12    original?
        13              A.       I signed a document, I have not
        14    checked it word for word or letter for letter or
        15    whether it has been altered in any way.
        16              Q.       Can you go -- do you have any
        17    reason to think that this may have been altered?
        18              A.       I have lots of reasons to think
        19    that everything had been altered.           The e-mail for
        20    instance that you put up from 2015 between myself
        21    where you mentioned Mr. McGregor and other e-mails
        22    that you have put today have me from five years
        23    ago saying my staff is hacking my computers and
        24    other people are hacking my computers.            If people
        25    have been hacking my computers for years then,
